Thomas Dickens, J.
The defendant in this case has brought a motion for writ of error coram nobis.
Defendant contends in his moving affidavit that the judgment of conviction of March 23, 1945, must be declared null and void because of an alleged interruption of imprisonment in violation of section 2188 of the Penal Law.
Defendant relies on People ex rel. Rainone v. Murphy (1 N Y2d 367).
In the instant case, although it appears there was an improper interruption of imprisonment in violation of section 2188 of the Penal Law, such an interruption does not void ab initio the judgment of conviction.
A prior felony conviction in which there has been an improper interruption is notwithstanding valid as a basis for sentence of a second felony offender.
The application is denied.
The District Attorney is directed to enter an order in conformance with the decision herein and to forward a certified copy to defendant.